Citation Nr: 1544283	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  14-15 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred for emergency medical services provided at a non-VA medical facility on March 3, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran had active duty service from April 1968 to April 1970.  The Veteran's awards include the Purple Heart and the Combat Infantry Badge. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2009 administrative decision by the VA Network Authorization & Payment Center in Fort Harrison, Montana.


FINDINGS OF FACT

1.  The Veteran has had a total disability rating based on individual unemployability (TDIU) in effect since May 2000.  

2.  The Veteran was hospitalized at a non-VA medical facility on March 3, 2009 for a medical emergency.  

3.  At the time of the emergency medical treatment a VA medical facility was not feasibly available.

4.  At the time of the treatment the Veteran was not a patient or inmate in an institution of another government agency having a duty to give the medical care.


CONCLUSION OF LAW

The criteria are met for payment or reimbursement of the unauthorized medical expenses incurred at a non-VA medical facility on March 3, 2009.  38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. §§ 17.38, 17.120 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The Veteran seeks payment or reimbursement of medical expenses for unauthorized medical treatment he received at St. Anthony's Summit Medical Center (St. Anthony's) in Frisco, Colorado on March 3, 2009. 

The St. Anthony's medical treatment records state that the Veteran arrived at the hospital in the custody of law enforcement.  It was noted that the Veteran had been involved in a motor vehicle accident (MVA) in which his vehicle struck another vehicle from behind and then left the road and went through a fence.  The Veteran reported chest pain that worsened with deep breathing.  The Veteran's troponin levels were checked and found to be negative (Which is indicative that the Veteran did not have a heart attack).  He underwent CT scan of the chest, abdomen and pelvis.  The scan revealed a fractured sternum.  The report states that risk of complications and morbidity if untreated were potentially high.  The examiner noted that the differential diagnoses considered included chest wall contusion, fracture, pneumothorax, lung contusion, mediastinal injury, spine injury, intra-abdominal injury, head injury, and neck injury.  The diagnoses included alcohol intoxication, MVA and sternal fracture.  The treatment records note that the Veteran was " ...stable for discharge to detox" and that the Veteran was " ...discharged to the custody of unfortunate for transport to detox."  

The Board notes that the Agency of Original Jurisdiction (AOJ) denied the Veteran's claim, finding that the Veteran was ineligible under 38 C.F.R. § 17.38(c)(5).  This regulation states that VA will not pay for hospital care for a veteran who is either a patient or inmate in an institution of another government agency if that agency has a duty to give the care or services.  

The Board does not find that the Veteran's private hospitalization met the criteria of 38 C.F.R. § 17.38(c)(5).  Although the Veteran was taken to the private hospital by law enforcement, the record overall does not indicate that he was under arrest or otherwise under the continuing custody of a government agency while he was receiving medical treatment.  Additionally, although the hospital records state that the Veteran was "...discharged to the custody of unfortunate for transport to detox" the Board does not find this means that the Veteran was an "inmate" while he was being treated.  Furthermore, the Veteran reported on his notice of disagreement that he left the hospital by taxi and that he was never arrested due to the accident.  The evidence overall does not indicate that the Veteran was in the custody of a government agency that had a duty to give the Veteran medical care.  Consequently, the Board finds that the Veteran is not precluded from obtaining VA payment or reimbursement of private medical care due to 38 C.F.R. § 17.38(c)(5).  

The Veteran has been service-connected for a number of disabilities including post-traumatic stress disorder (PTSD), residuals of shell fragment wound to the right thigh and knee, residuals of shell fragment wound to the right foot and leg, residuals of shell fragment wound to the left ankle, foot and leg, residuals of shell fragment wound to the right forearm and hand, scars of the chin and lower lip with injury to the tongue and teeth, and diabetes mellitus.  He also has been awarded a total disability rating based on individual unemployability due to service-connected disability since May 2000.  

Congress has authorized the reimbursement or payment for unauthorized emergency medical treatment of Veterans, under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  38 U.S.C.A. § 1728 applies to Veterans who have been granted service connection for at least one disability at the time they sought treatment, or who were participants in a vocational rehabilitation program. 

Here, the Veteran has a total disability permanent in nature due to a service-connected disability.  As such, 38 U.S.C.A. § 1728 is applicable; the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1725 (which governs payment where a Veteran has not been granted service connection for the disorder treated, or is not in receipt of total compensation).  In this regard, no further discussion of payment or reimbursement under 38 U.S.C.A. § 1725 is warranted or necessary.

To the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private hospital may be paid on the basis of a claim timely filed, under the following circumstances: 

(a) For Veterans with service-connected disabilities.  Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998).

The Board finds that criterion (a) is satisfied as the Veteran is currently receiving compensation for a total disability rating due to individual unemployability.

The Board also finds that criterion (b) is satisfied as the Veteran was in a MVA and the hospital treatment records provided a list of life threatening injuries that the MVA might have caused the Veteran.  Furthermore the examiner stated that the risk of complications and morbidity if the Veteran went untreated were potentially high. 

Finally the Board finds that the a VA or other Federal facility was not feasibly available.  Although the specific location of the MVA is not noted in the record, the Veteran is a resident of Silverthorne, Colorado which is approximately six miles from St. Anthony's.  Silverthorne is approximately 70 miles from Denver, the location of the nearest VA hospital.  Given that the Veteran was in a MVA and the possibility of serious injury, it is most likely that the policeman took the Veteran to the nearest hospital to the scene of the accident.  Given the long distance to the nearest VA hospital, the Board finds that an appropriate VA or other appropriate Federal facility was not feasibly available.  

Based on the foregoing, the Board finds that payment or reimbursement of unauthorized medical expenses the Veteran incurred on March 3, 2009 is warranted.  In reaching the conclusion, the Board has considered all doubt in favor of the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred for emergency medical services provided at a non-VA medical facility on March 3, 2009, is granted.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


